COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN THE MATTER OF R.R., A                                        No. 08-12-00284-CV
 JUVENILE.                                      §
                                                                   Appeal from the
                                                §
                                                                  65th District Court
                                                §
                                                               of El Paso County, Texas
                                                §
                                                                    (TC#0900695)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF DECEMBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.